



Exhibit 10.1


ORCHID ISLAND CAPITAL, INC.




2020 LONG-TERM EQUITY INCENTIVE COMPENSATION PLAN




This 2020 Long-Term Equity Incentive Compensation Plan (the “2020 Plan”) sets
forth terms and conditions on which equity awards may be made by Orchid Island
Capital, Inc. (the “Company”).


All employees of Bimini Advisors, LLC, which is the Company’s external manager
(the “Manager”), and employees of entities affiliated with the Manager
(collectively, the “Employees”) are eligible to participate in the 2020 Plan.
Members of our Manager’s and its affiliates’ senior management team also serve
as the Company’s executive officers, including the Company’s Chief Executive
Officer and Chief Financial Officer. All of the Employees are referred to as
“Participants.” Being a Participant does not entitle the individual to an award
under the 2020 Plan. The Compensation Committee of the Board of Directors of the
Company (the “Committee”) will have absolute sole discretion over all aspects of
the 2020 Plan, including the ability to reduce the amount of any bonus award or
the size of the bonus pool even if the performance objectives and other terms of
the 2020 Plan are satisfied.


Participants will be eligible to earn awards under the 2020 Plan for performance
over the next one-year, three-year and five-year periods. A bonus pool will be
established under the 2020 Plan for each of the one-, three- and five-year
measurement periods. The amount credited to the bonus pool will be based on the
Company’s performance under each of the three performance criteria (which are
described below) of the 2020 Plan for each of the three measurement periods. The
Committee, in its discretion, will determine each Participant’s award (i.e., the
percentage of the bonus pool paid to each Participant).


The maximum amount that may be credited to the bonus pool for each measurement
period will equal the average management fees paid by the Company to the Manager
(pursuant to the terms of the management agreement between the Company and the
Manager) for such period multiplied by the applicable percentage described in
the table below. Under the 2020 Plan, the maximum bonus pool for awards to be
issued for performance during (i) the one-year measurement period will equal 20%
of the average monthly management fee earned during 2020 multiplied by 12,
(ii) the three-year measurement period will equal 35% of the average annual
management fee paid for 2020 through 2022 and (iii) for the five-year
measurement period will equal 45% of the average annual management fee paid for
2020 through 2024.


As noted above, the amount credited to the bonus pool for each measurement
period will reflect the Company’s performance measured against the three
performance criteria described below. The table below illustrates the maximum
amount that may be credited to the bonus pool for each measurement period (as a
percentage of the average management fees for the applicable period). The table
also shows the amount that may be credited to the bonus pool for each
measurement period (also as a percentage of the average management fees for the
applicable period) for achievement of objectives with respect to each of the
performance criteria. For example, the maximum amount that may be credited to
the bonus pool for the three-year measurement period based on Agency RMBS rate
(as defined below) relative performance is 10.50% of the average management fees
paid for 2020 through 2022.



--------------------------------------------------------------------------------




 
1-year
3-year
5-year
Peer-relative financial performance
9.00%
15.75%
20.25%
Agency RMBS rate relative performance
6.00%
10.50%
13.50%
Peer-relative book value performance
5.00%
8.75%
11.25%
Total for Measurement Period
20.00%
35.00%
45.00%



The Committee established the following performance measures and the performance
thresholds that must be satisfied for awards to be earned under the 2020 Plan.


Peer-Relative Financial Performance. No amount will be earned for this
performance measure unless the Company’s financial performance for the
applicable measurement period exceeds the mean of the financial performance of
the companies in the Peer Group (defined below) for the applicable measurement
period. The financial performance of the Company and those in the Peer Group
will equal the sum of total dividends paid during the measurement period and the
change in book value during the measurement period divided by the book value on
the first day of the applicable measurement period. The “Peer Group” consists of
the following companies: AGNC Investment Corp., Annaly Capital Management, Inc.,
Anworth Mortgage Asset Corporation, Arlington Asset Investment Corp., ARMOUR
Residential REIT, Inc., Capstead Mortgage Corporation, Cherry Hill Mortgage
Investment Corporation and Dynex Capital, Inc.  In the event that a company in
the Peer Group merges with another entity, sells all or a significant portion of
its business, dissolves, liquidates or the Committee determines that a company
has substantially changed its business in such a way that it no longer conducts
a similar business to the Company’s business, then such company will be removed
from the Peer Group for the measurement period(s) when such event occurs.


Agency RMBS Rate Relative Performance. The Company’s performance under this
performance measure will equal the sum of the change in book value during the
applicable measurement period and total dividends paid during the measurement
period. No amount will be earned for this performance measure unless the
Company’s performance as calculated in the preceding sentence for the applicable
measurement period exceeds the Agency RMBS rate multiplied by the number of
years in the measurement period. The “Agency RMBS rate” will equal the yield on
the Fannie Mae 30-year fixed rate current coupon mortgage as of the beginning of
2020 of 2.711% (determined by averaging the rate as of the last business day of
2019 and the first business day of 2020) plus 400 bps, or 6.711%.


Peer-Relative Book Value Performance. No amount will be earned for this
performance measure unless the Company’s change in book value for the applicable
measurement period (calculated in accordance with the following sentence)
exceeds the mean change in book value for the companies in the Peer Group. The
change in book value for the Company and those in the Peer Group will be
determined by subtracting the book value on the first day of the measurement
period from the book value on the last day in the measurement period, with such
amount divided by the book value on the first day of the measurement period.



--------------------------------------------------------------------------------

If the Company’s results for a performance measure equal or are less than the
threshold for a measurement period, no amount will be added to the bonus pool
for the measurement period with respect to that measurement criterion. The table
below details the amounts by which the Company’s performance must exceed the
threshold performance measures described above for the maximum bonus award to be
added to the bonus pool. Linear interpolation will be used for results falling
between the threshold and the result that must be achieved to earn the maximum
award.



 
1-year
3-year
5-year
Peer-relative financial performance
Threshold + 5.0%
Threshold + 10.0%
Threshold + 15.0%
Agency RMBS rate relative performance
Threshold + 5.0%
Threshold + 10.0%
Threshold + 15.0%
Peer-relative book value performance
Threshold + 2.0%
Threshold + 4.0%
Threshold + 6.0%



Awards for these three measurement periods will be paid no later than March 30
of the year
following the end of the relevant measurement period. The Committee anticipates
that 50% of earned bonuses will be paid in unrestricted shares of the Company’s
common stock and 50% will be paid in the form of “Performance Units,” all of
which will be issued under the 2012 Equity Incentive Plan (the “2012 Plan”). The
number of unrestricted shares of the Company’s common stock and Performance
Units to be issued in satisfaction of the earned bonuses will be determined by
dividing the amount of such bonus by the average closing price of the Company’s
common stock on the New York Stock Exchange for the 10 trading days preceding
the grant date of the common stock and Performance Units rounded to the nearest
whole number. The Performance Units will vest at the rate of 10% per quarter
commencing with the first quarter after the one year anniversary of the end of
the applicable measurement period, with the Participant receiving one share of
the Company’s common stock for each Performance Unit that vests. The Participant
must continue to be employed by the Company as of the end of each such quarter
in order to vest in the number of Performance Units scheduled to vest on that
date. In the event of a Change in Control (as defined in the 2012 Plan) or the
death or disability of the Participant, all of his or her Performance Units will
be vested. When vested, each Performance Unit will be settled by the issuance of
one share of the Company’s common stock, at which time the Performance Unit
shall be cancelled immediately, but in no case later than March 30 of the year
after the year in which the Performance Units vest.


The Performance Units will contain dividend equivalent rights which entitle the
Participants to receive distributions declared by the Company on common stock.
One Performance Unit is equivalent to one share of common stock for purposes of
the dividend equivalent rights. Other than dividend equivalent rights, the
Performance Units do not entitle the Participants to any of the rights of a
stockholder of the Company.



--------------------------------------------------------------------------------

The number of outstanding Performance Units will be subject to the following
adjustments prior to the date on which such Performance Unit vests:


Book Value Impairment.  A “Book Value Impairment” will occur if over any two
consecutive quarters the following conditions are satisfied: (i) the Company’s
book value per share declines by 15% or more during the first of such two
quarters and (ii) the Company’s book value per share decline from the beginning
of such two quarters to the end of such two quarters is at least 10%. If a Book
Value Impairment occurs, then the number of Performance Units that are
outstanding as of the last day of such two quarter period shall be reduced by
15%.


Extraordinary Book Value Preservation.  “Extraordinary Book Value Preservation”
will occur in any quarter in which the following conditions are satisfied:
(i) the median change in the book value per share of the companies in the Peer
Group (the “Median Book Value Decline”) is a decline of 6% or more and (ii) the
Company’s book value per share either (a) increases or (b) declines by a
percentage that is less than 50% of the Median Book Value Decline. If an event
of Extraordinary Book Value Preservation occurs, then the number of Performance
Units that are outstanding as of the last day of the quarter in which the
Extraordinary Book Value Preservation has occurred shall be increased by 5 basis
points for every 1 basis point of difference between the Company’s book value
per share percentage change and the Median Book Value Decline during such
quarter.


Outperform All Peer Companies.  The Company will “Outperform All Peer Companies”
in any quarter in which the following conditions are satisfied: (i) the
companies in the Peer Group all experience a decline in book value per share and
(ii) the Company’s book value per share either (a) increases or (b) declines by
an amount that is less than the decline experienced by each company in the Peer
Group. If the Company Outperforms All Peer Companies in any quarter, then the
number of Performance Units that are outstanding as of the last day of such
quarter shall increase by 10%.


The Committee anticipates adopting similar plans for future years with
modifications to the performance measures and hurdle rates as the Committee
deems appropriate.